DETAILED ACTION

Introduction
1.         This office action is in response to Applicant’s submission filed on 01/14/2021.   Claim 15 is amended. Claims 14 and 15 are pending in the application. As such, Claims 14 and 15 have been examined.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.         The response filed 01/14/2021 has been correspondingly accepted and considered in this Office Action.  Claims 14 and 15 have been examined.  

Response to Arguments 
4.         Applicant’s amendments and remarks with respect to Claims 14 and 15 have been fully considered. In response, the previous rejections under 35 U.S.C. 102 are respectfully reconsidered and withdrawn in view of Applicant’s persuasive Remarks and amendments to Claims 14 and 15 accordingly as filed 01/14/2021.
EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. 
Authorization for examiner’s amendment was given in a telephone interview with Applicant’s representative Richard Black (Reg. No. 40,514) on 01/14/2021 in order to cancel withdrawn claims 1-13. Said authorization was provided via voicemail confirmation left on same aforementioned date.
Please amend claims 1-13 as follows:
Cancel withdrawn claims 1-13.

Allowable Subject Matter
6.	 Claims 14 and 15 are found allowable over the prior art of record for at least the following rationale. Notwithstanding, the teachings in Muzaffar et al., (Muzaffar, A. W., Azam, F., & Qamar, U. (2015). A Relation Extraction Framework for Biomedical Text Using Hybrid Feature Set. Computational and mathematical methods in medicine, 2015), already of record, hereinafter referred to as MUZAFFAR. 
MUZAFFAR discloses, see e.g., Vector representation and Classification algorithms according to Fig. 1, comprising “…Corpus Preprocessing… to preprocess the corpus by applying four text processing steps: tokenization, sentence splitting, part of speech (POS) tagging, and morphological analyzer…the purpose of the process is to transform the text that can be used for further text engineering activities…,” and where said “…proposed approach relies on a hybrid 
    PNG
    media_image1.png
    524
    549
    media_image1.png
    Greyscale
feature set, which consists of (1) bag of word model, (2) natural language processing features, (3) lexical features, and (4) semantic features based on UMLS concepts… supervised learning methods that used SVM and NB classifier to evaluate our feature set…,” (See e.g., MUZAFFAR §§ 4, 4.1-4.5.2, 6, 7, Fig. 1).
Nevertheless, it is earnestly noted that in consideration of the aforementioned presented teachings in MUZAFFAR, said teachings are respectfully found to fail to teach or fairly suggest either individually or in a reasonable combination the presented limitations in independent Claims 14 and 15 as specifically recited and amended.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brauer et al., (F. Brauer, M. Schramm, W. Barczynski, A. Loser and H. Do, "Robust recognition of complex entities in text exploiting enterprise data and NLP-techniques," 2008 Third International Conference on Digital Information Management, London, 2008), already of record, hereinafter referred to as BRAUER, discloses see e.g., “…identifying pre-defined entities in unstructured data…,” and preprocessing capabilities according to Fig. 3, and further “…candidate (BRAUER Abstract, §§ III, Fig. 3).
Please, see PTO-892 for more details. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/EDGAR X GUERRA-ERAZO/            Primary Examiner, Art Unit 2656